t c summary opinion united_states tax_court elsa estelle hopkins petitioner v commissioner of internal revenue respondent docket no 7196-06s filed date elsa estelle hopkins pro_se margaret burow and michael a skeen for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for unpaid federal_income_tax for tax years and issued to petitioner on date after a concession the issues for decision are whether petitioner is entitled to relief under sec_6015 for tax years and and whether respondent abused his discretion in sustaining the filing of a notice_of_federal_tax_lien against petitioner for those years background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in san jose california petitioner married jack hopkins on date while they were together petitioner and mr hopkins had two children who were and years old at the time of trial during the at trial respondent moved to dismiss for mootness and to strike as to tax_year because payment in full before the filing of the petition rendered the proposed lien unnecessary as to that year respondent’s motion was granted and tax_year is not in issue petitioner concedes the amounts of tax owed years in issue petitioner worked as an engineer technician petitioner separated from mr hopkins in date and they remained separated at the time of trial in date petitioner and mr hopkins’s home was foreclosed upon as the result of a late mortgage payment mr hopkins withdrew money from his sec_401 account early in petitioner and mr hopkins filed joint federal_income_tax returns for tax years and but did not pay all the tax reported thereon the unpaid tax_liabilities resulted from underwithholding from wages attributable to both petitioner and mr hopkins respondent accepted the returns as filed and assessed tax as reported by petitioner and mr hopkins respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing under sec_6330 notice_of_intent_to_levy dated date for tax years and respondent filed a notice_of_federal_tax_lien against petitioner and mr hopkins on date for tax years and and issued them a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date on date petitioner submitted a form request for a collection_due_process_hearing and attached a form_8857 request for innocent spouse relief with attachments petitioner included a letter with her forms and stating that she was willing to take responsibility for her share of the amount of tax due petitioner’s request for a collection_due_process_hearing and request for sec_6015 relief were assigned to an appeals officer in his initial letter to petitioner the appeals officer requested that she provide him with all information she wanted him to consider in making his determination the appeals officer also requested that if petitioner wanted him to consider an alternative collection method she complete a form 433-a collection information statement for wage earners and self- employed individuals petitioner requested additional time to gather the requested information and she was given a deadline of date to respond despite being granted additional time petitioner did not provide any additional information to respondent during the administrative hearing petitioner did not propose any collection alternatives nor did she challenge the petitioner’s form request for a collection_due_process_hearing was filed timely as to the notice_of_federal_tax_lien but not as to the notice_of_intent_to_levy petitioner had an equivalent_hearing under sec_301_6330-1 proced admin regs for the proposed levy action for tax years and but respondent did not issue a notice_of_determination at trial respondent moved to dismiss petitioner’s request for judicial review of the levy action for lack of jurisdiction since petitioner received an equivalent_hearing which is not subject_to judicial review because we granted respondent’s motion the levy action for tax years and is not at issue underlying tax_liabilities after the hearing was concluded respondent issued the notice_of_determination sustaining the lien filing and denying petitioner’s request for sec_6015 relief i notice_of_federal_tax_lien discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for the payment of the person’s liability for taxes has been made and the person fails to pay those taxes such a lien arises at the time an assessment is made sec_6322 sec_6323 requires the secretary to file a notice_of_federal_tax_lien if the lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6320 provides that a taxpayer shall be notified in writing by the secretary of the filing of a notice_of_federal_tax_lien and provided with an opportunity for an administrative hearing an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 at the administrative hearing a taxpayer is entitled to raise any relevant issue relating to the unpaid tax including a spousal defense or collection alternatives such as an offer-in-compromise or an installment_agreement sec_6330 and c a sec_301_6320-1 proced admin regs a taxpayer also may challenge the existence or amount of the underlying tax_liability including a liability reported on the taxpayer’s original return if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 see also 122_tc_384 122_tc_1 sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate where the underlying tax_liability is properly at issue the court will review the commissioner’s administrative determination de novo where the validity of the underlying tax_liability is not properly at issue however the court will review the determination for abuse_of_discretion 114_tc_604 114_tc_176 because petitioner does not seek to challenge the underlying tax_liability we review respondent’s determination for abuse_of_discretion see 117_tc_183 sego v commissioner supra pincite goza v commissioner supra pincite this standard requires the court to decide whether respondent’s determination was arbitrary capricious or without sound basis in fact or law 112_tc_19 keller v commissioner tcmemo_2006_166 fowler v commissioner tcmemo_2004_163 petitioner did not propose any collection alternatives to the appeals officer did not provide requested documentation to him and failed to state in her form why she did not agree with the notice_of_federal_tax_lien the sole issue that petitioner raised was her entitlement to relief under sec_6015 ii petitioner’s request for relief under sec_6015 generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 each spouse filing a joint_return is jointly and severally liable for the accuracy of the return and the entire tax due for that year sec_6013 a spouse who has made a joint_return may however seek relief from joint_and_several_liability by following procedures established in sec_6015 sec_6015 in cases of underpayment sec_6015 applies sec_6015 provides in part that a taxpayer may be relieved from joint_and_several_liability if it is determined that taking into account all the facts and circumstances it is inequitable to sec_6015 and c applies only when there is an understatement_of_tax or a deficiency in tax see 121_tc_73 because there is no understatement_of_tax or deficiency here these subsections do not apply hold the taxpayer liable for the unpaid tax and relief is not available under sec_6015 or c a taxpayer generally may petition this court for review of the commissioner’s determination denying relief under sec_6015 sec_6015 to prevail the taxpayer must prove that the commissioner’s denial of relief under sec_6015 was an abuse_of_discretion 114_tc_324 114_tc_276 petitioner bears the burden of proving that respondent’s denial of equitable relief under sec_6015 was an abuse_of_discretion see rule a 119_tc_306 affd 101_fedappx_34 6th cir petitioner must demonstrate that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact see 118_tc_106 affd 353_f3d_1181 10th cir respondent argues that in determining whether petitioner is entitled to relief under sec_6015 the court should consider only respondent’s administrative record with respect to petitioner’s taxable years at issue we generally consider only after trial the parties submitted a supplemental stipulation of facts with attached exhibits including copies of police reports respondent reserved objections to the additional exhibits on the grounds that the information was not presented to respondent’s appeals officer and was not part of the administrative record we conclude that petitioner raised the continued arguments issues and other matters that were raised at the administrative hearing or otherwise brought to the attention of the office of appeals 118_tc_488 sec_301_6320-1 q a-f5 proced admin regs as stated supra note petitioner raised at the administrative hearing the same issues and arguments supported by the exhibits submitted after trial we do not further address respondent’s argument that our review is limited to the administrative record a eligibility for equitable relief as directed by sec_6015 the commissioner has prescribed guidelines for determining whether a spouse qualifies for relief under subsection f the applicable provisions are found in revproc_2003_61 2003_2_cb_296 modifying revproc_2000_15 2000_1_cb_447 the requesting spouse must satisfy seven conditions threshold conditions before the commissioner will consider a request for relief under sec_6015 revproc_2003_61 sec_4 c b pincite the continued issue of relief under sec_6015 at the administrative hearing and more specifically she discussed the police reports with regard to her sec_6015 claim for relief with the appeals officer and informed him of the reasons she did not pay the tax_liabilities for the years in issue see 118_tc_488 on the basis of the issues petitioner raised in her administrative hearing respondent’s objections are overruled and we consider the additional exhibits in our review of respondent’s determination threshold conditions of this section are stated in the conjunctive and each condition must be satisfied for a taxpayer to be eligible to submit a request for equitable relief under sec_6015 id respondent does not dispute that petitioner satisfies the first six threshold conditions the seventh threshold condition requires that the tax_liability from which the requesting spouse seeks relief must be attributable to an item_of_income of the nonrequesting spouse unless one of four stated exceptions applies revproc_2003_61 sec_4 a portion of the liability for each of the years at issue is attributable to petitioner because none of the exceptions applies petitioner is not entitled to relief with respect to the portion of each liability that is attributable to her income respondent agrees that to the extent that petitioner is seeking innocent spouse relief only for the portions of the liabilities attributable to mr hopkins she meets the seven threshold conditions we accept respondent’s concession that petitioner has met the seven threshold requirements and therefore consider whether she is entitled to relief as to mr hopkins’s portion of each liability b circumstances under which the commissioner ordinarily will grant relief revproc_2003_61 sec_4 c b pincite provides that equitable relief will ordinarily be granted as to unpaid liabilities if in addition to the seven threshold conditions each of the following conditions is met the requesting spouse is no longer married to is legally_separated from or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date of the request for relief it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the tax_liability and the requesting spouse will suffer economic hardship if relief is not granted although petitioner has been physically separated from mr hopkins for more than year at the time the returns were filed petitioner knew that the liabilities were not paid petitioner acknowledged at trial that she did not ask mr hopkins whether he had made any payments on the amounts reported as due and owing she assumed that if mr hopkins had not paid some or all of the tax_liabilities then any amounts owed would be paid from either the balance of the proceeds from foreclosure on their home or from a disbursement from mr hopkins’s sec_401 account petitioner did not offer any evidence demonstrating that it would have been reasonable for her to believe that mr hopkins paid the reported tax_liabilities for the years at issue moreover petitioner has failed to prove she would be unable to pay her reasonable basic living_expenses if relief were denied see sec_301_6343-1 proced admin regs petitioner did not provide the requested form 433-a to the appeals officer but at trial she provided a monthly financial statement that she had prepared herself her financial statement reflects that after paying all of her expenses she would have money left over at the end of the month we therefore conclude that petitioner does not qualify for relief under revproc_2003_61 sec_4 c factors for determining whether to grant equitable relief where the requesting spouse satisfies the seven threshold conditions set forth in revproc_2003_61 sec_4 but does not qualify for relief under revproc_2003_61 sec_4 he or she may still be granted relief if upon taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for all or part of the unpaid deficiency revproc_2003_61 sec_4 c b pincite revproc_2003_61 sec_4 sets forth a nonexclusive list of factors that the commissioner will consider in determining whether taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for all or part of the liability no single factor will determine whether equitable relief will be granted in any particular case and the commissioner will consider and weigh all relevant factors regardless of whether the factor is listed in revproc_2003_61 sec_4 marital status this factor weighs in favor of relief if the requesting spouse and the nonrequesting spouse are divorced legally_separated or living apart petitioner and mr hopkins are married but have lived separately since date this factor weighs in favor of granting relief economic hardship a taxpayer might experience economic hardship if he or she is unable to pay basic reasonable living_expenses sec_301_6343-1 proced admin regs it is the taxpayer’s burden to show both that the expenses qualify and that the expenses are reasonable monsour v commissioner tcmemo_2004_190 petitioner has provided no evidence that she will be unable to pay basic living_expenses if she is held liable for the deficiency this factor weighs against granting petitioner relief knowledge or reason to know in a situation where a liability has not been paid and the requesting spouse did not know or have reason to know that the nonrequesting spouse would not pay the liability this factor would weigh in favor of granting relief revproc_2003_61 sec_4 a iii the liabilities reported on the returns for tax years and resulted from both petitioner’s and mr hopkins’s incomes at the time the returns were filed petitioner knew that they could not pay the amounts due thus we find that petitioner knew or had reason to know that the reported liabilities would be unpaid at the time the returns were filed this factor weighs against granting petitioner relief nonrequesting spouse’s legal_obligation mr hopkins did not have a legal_obligation pursuant to a divorce decree or agreement this factor is neutral significant benefit a significant benefit is a benefit in excess of normal support sec_1_6015-2 income_tax regs it is unclear how much petitioner benefited from the unpaid liabilities but the facts and circumstances suggest that petitioner did not receive any significant benefit this factor is neutral compliance with income_tax laws the question is whether the taxpayer has made a good_faith effort to comply with tax laws in tax years after the years for which relief is requested respondent reviewed petitioner’s account and determined that petitioner was in compliance for tax years through this factor weighs in favor of granting relief abuse or poor mental or physical health in addition to the foregoing factors revproc_2003_61 sec_4 b lists factors that if present will weigh in favor of equitable relief but if not present will not weigh against relief the factors are whether the nonrequesting spouse abused the requesting spouse and whether the requesting spouse was in poor mental or physical health a history of abuse by the nonrequesting spouse may mitigate the negative effect of a requesting spouse’s knowledge or reason to know revproc_2003_61 sec_4 b i petitioner alleges that mr hopkins was verbally and mentally abusive petitioner submitted copies of two police reports dated april and date which document domestic disputes between petitioner and mr hopkins the reports describe domestic arguments and a mutual altercation the court is sympathetic to petitioner’s situation but on the record we cannot conclude that respondent acted arbitrarily capriciously or without sound basis in fact or law when respondent determined that the alleged abuse did not mitigate the negative effect of petitioner’s knowledge or reason to know see id additionally petitioner did not allege any mental or physical health problems the absence of these factors will not weigh against equitable relief see id sec_4 b we therefore agree with respondent’s determination that these factors are neutral on the basis of our examination of the facts and circumstances including the factors set forth in revproc_2003_61 sec_4 we conclude that respondent did not abuse his discretion in denying petitioner’s request for equitable relief under sec_6015 because petitioner has raised no other issues we conclude that respondent did not abuse his discretion in sustaining the filing of the notice_of_federal_tax_lien decision will be entered for respondent
